Citation Nr: 0200540	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-01 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an increased rating for chondromalacia 
patella, right knee, status post medial meniscus tear, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a December 1999 rating 
decision by the RO that denied a claim of entitlement to 
service connection for PTSD.  This matter is also on appeal 
from an October 2000 rating decision by the RO that, among 
other things, denied claims of entitlement to service 
connection for a right shoulder disability and entitlement to 
an increased rating for chondromalacia patella, right knee, 
status post medial meniscus tear.  The veteran testified at a 
hearing before a member of the Board in July 2001.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).

Because of the change in the law brought about by the VCAA, a 
remand of the right knee rating and service connection claims 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Among the actions taken to ensure that the 
requirements of the new law have been satisfied, the RO 
should obtain additional records, as mentioned below, and 
seek expert opinion on the medical questions presented by 
this case.  This is so because the veteran has referred to 
treatment records, which have not been associated with the 
claims file, which allegedly reflect that his service-
connected right knee disability may be more disabling than 
currently evaluated, and that he has PTSD and a right 
shoulder disability that are attributable to military 
service.  

PTSD

The veteran contends that he has PTSD as a result of 
stressful experiences during his military service (see 
veteran's written statement dated in October 1999; July 2001 
Board hearing testimony; and statements from the veteran's 
spouse received in October 1999 and August 2000).  In the 
present case, the veteran has been found to have 
schizophrenia by VA since August 1997; however, it is unclear 
whether the veteran has PTSD.  This is so because, when he 
testified in July 2001, the veteran indicated that he had 
been recently hospitalized for PTSD at the Tuscaloosa VA 
Medical Center (VAMC) and was currently receiving treatment 
for such disability, not schizophrenia.  A review of the 
record reveals that these records do not appear to have been 
associated with the claims file; yet, such records may be 
pertinent to the veteran's claim.  (VA adjudicators are 
charged with constructive notice of documents generated by 
VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).)  In this 
regard, the Board notes that, because of the need to ensure 
that all potentially relevant VA records are made a part of 
the claims file, a remand is required.  See Bell, supra.

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2001); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2001).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128 (1997).

Based on a review of the evidence of record, it is unclear 
whether the veteran has PTSD which can be linked to his 
period of military service.  In this regard, the Board finds 
that it would be useful to schedule the veteran for a VA 
psychiatric examination to determine the correct psychiatric 
diagnoses and take into account any supporting evidence of 
the claimed stressors, or lack thereof.  38 C.F.R. § 19.9 
(2001).  Therefore, to satisfy VA's duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
PTSD claim, a new examination is necessary.  Specifically, 
the Board finds that a diagnosis and medical nexus opinion 
are required from an expert who has reviewed the entire 
claims file, including all of the veteran's service medical 
records and records yet to be obtained, something that has 
not yet been done.  See 38 C.F.R. § 19.9 (2001).  

Additionally, in his notice of disagreement (NOD) received in 
March 2000, the veteran reported that he was receiving 
disability benefits from the Social Security Administration 
(SSA) based on his PTSD.  However, the SSA award decision is 
not part of the record making it unclear whether the 
veteran's Social Security award was based on any disability 
at issue.  In order to ensure that his claims are adjudicated 
on the basis of a complete evidentiary record, the SSA award 
letter and evidence should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Right Shoulder

The veteran also claims that he suffers from residuals of a 
right shoulder injury in service.  His service medical 
records show that, in April 1992, he was seen for complaints 
of right shoulder pain in April 1992, when an assessment of 
mild supraspinatus tendinitis was provided.  Post-service 
treatment records, however, do not contain a diagnosis of a 
right shoulder disability.  Nevertheless, the veteran 
testified in July 2001 that he was receiving treatment for 
such a disability at the Tuscaloosa VAMC, mostly recently 
that same month.  A review of the record reveals that these 
records do not appear to have been associated with the claims 
file; yet, such records may be pertinent to the veteran's 
claims.  See Bell, supra.

While the record contains the veteran's service medical 
records, VA treatment reports, and written statements and 
testimony from the veteran wherein he alleges that he has a 
right shoulder disability that is attributable to military 
service, it is unclear whether any physician has specifically 
addressed the question of whether the veteran's right 
shoulder disability, if extant, can be linked to the 
veteran's period of military service.  Based on a review of 
the evidence of record, the Board finds that further 
evidentiary development is necessary to obtain more 
definitive evidence on this point.  Therefore, to satisfy 
VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his right shoulder claim, a new 
examination is necessary.  Specifically, the Board finds that 
a medical nexus opinion is required from an expert who has 
reviewed the entire claims file, including all of the 
veteran's service medical records and records yet to be 
obtained, something that has not yet been done.  See 
38 C.F.R. § 19.9 (2001).  

Right Knee

Turning to the issue of an increased rating for right knee 
disability, the Board finds that, given the veteran's 
recently made argument that he experiences pain and a greater 
functional loss upon prolonged use of the right knee, which 
in turn affects his ability to obtain or retain employment, 
and because the RO has indicated that symptoms other than 
subluxation and instability have been treated as part of the 
service-connected right knee disability, further evidentiary 
development is required.  This is so because the available 
medical evidence does not contain information relating to 
application of 38 C.F.R. §§ 4.40, 4.45 (2001).  

The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2001).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  

A VA examination was last conducted in May 1995; however, it 
does not appear that the examiner undertook a sufficient 
DeLuca-type assessment.  The full extent of impairment, 
especially with repeated or prolonged use, is not clear from 
the report of the examination.  Although the veteran's right 
knee has been rated only under Diagnostic Code 5257, the RO 
has indicated in the December 2000 statement of the case that 
symptoms other than subluxation or instability have been 
considered in rating the veteran's right knee disability.  
Specifically, the RO discussed range of motion when 
evaluating the severity the veteran's right knee disability.  
This determination by the RO requires another examination to 
comply with the mandate of DeLuca.  See Johnson v. Brown, 9 
Vet. App 7, 11 (1996).  Therefore, a remand is required for a 
new examination.  

Moreover, when the veteran testified in July 2001, he 
indicated that he was receiving treatment for right knee 
problems at the Tuscaloosa VAMC.  These records, which have 
not yet been associated with the claims file, may be 
pertinent to the veteran's right knee claim.  See Bell, 
supra.


To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  Development should include 
obtaining the SSA award determination 
letter and any SSA medical records not 
previously obtained.

2.  Among the actions taken to satisfy 
the requirements of the new law, the RO 
should ask the veteran to provide 
information regarding any records of past 
or current treatment for PTSD, his right 
shoulder, and his right knee that have 
not already been made part of the claims 
file, including any hospitalization or 
outpatient treatment records from the 
Tuscaloosa VAMC (see July 2001 hearing 
transcript).  The RO should assist the 
veteran in obtaining evidence as required 
by the VCAA and implementing regulations.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 

including exact dates, places, detailed 
descriptions of the events, duty 
assignments, and names or other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be advised that this sort 
of information is necessary to obtain 
supporting evidence of the occurrence of 
the stressful events.

4.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a psychiatrist to determine if he 
currently has PTSD due to in-service 
stressor(s).  All indicated tests and 
studies, including psychological testing, 
should be performed.  The claims folder 
should be made available to and be 
reviewed by the examining physician prior 
to the examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any information about the 
occurrence of stressful experiences.  
Consideration should be given to evidence 
that supports the veteran's claim of 
in-service stressors.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment on the link 
between the current symptomatology and 
the in-service stressors reported by the 
veteran.  The examination report should 
include complete rationale for all 
opinions expressed.

5.  If the VA examiner determines that 
the veteran has PTSD due to in-service 
stressor(s), the RO should seek 
corroboration of such in-service 
stressors by contacting the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  At a minimum, the RO 
should provide USASCRUR with copies of 
the veteran's DD-214, service personnel 
records, a stressor list prepared 

by the RO indicating what stressor(s) the 
VA examiner relied upon as reported by 
the veteran, and any other information 
provided by the veteran that might be 
helpful in a search for corroborating 
evidence. 

6.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
any right shoulder disability.  The 
claims folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiner for review.  
The veteran's history, current 
complaints, medical records (including 
service medical records) and examination 
findings must be considered by the 
examiner.  The examiner should determine 
the correct diagnosis(es) and provide an 
opinion as to the medical probabilities 
that any currently diagnosed right 
shoulder disability originated in, or is 
otherwise traceable to, military service.  
The rationale for the examiner's opinions 
should be set forth in detail.  

The examiner should also make all 
findings necessary to determine the 
current severity of service-connected 
right knee debility.  See DeLuca, supra.  
Any indicated studies should be 
accomplished.  The examiner should 
describe any recurrent subluxation or 
lateral instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion observed on clinical evaluation.  
Any pain with motion should be noted.  
The examiner should indicate whether the 
right knee exhibits weakened movement, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate these problems to 

additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If the veteran is examined 
at a point of maximum debility, this 
should be noted.  

7.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

8.  Following completion of any 
additional development required by the 
VCAA, the RO should re-adjudicate the 
claims in accordance with all applicable 
laws and regulations, including the VCAA 
and the implementing regulations.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


